December 17, 1915.
The opinion of the Court, en banc, was delivered
The petitioner sought in this action to enjoin the holding of the election which was authorized by act of the legislature (29 Stat. 88) on the question of the prohibition of the manufacture and sale of alcoholic liquors and beverages in this State.
The motion for injunction was heard by the Court en banc
last August, and, at that time, an order was filed refusing it, and stating that the reason therefor would be given later.
It is not deemed necessary to discuss the various grounds urged by petitioner why the election should be enjoined, or *Page 10 
those urged by respondents why it should not. It is sufficient to say that the Court was and is unanimously of the opinion that the motion should be refused on the ground that petitioner has an adequate remedy at law.